Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s amendment filed 07/26/2021 has been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that would require further consideration, with respect to amendments, requiring “percentages being weight percentages” in claim 7 and claim 8.  
Further, the amendments regarding “the percentages being weight percentages” recited in each of claims 7 and 8 raises the issue of new matter. Specifically, there does not appear to be support in the original disclosure that states that the “%” is a “weight” percentage.  

Even if the amendments were entered, it is noted that Schilke in view of Pabla and Mathew in view of Pabla would still meet the amendments for the reasons set forth below.

Applicant primarily argues:
“The Final Office Action alleges that Pabla provides ‘motivation’ (Office Action Page 16) with respect to the function of the microspheres. While Pabla’s disclosure and function of microspheres is noted, the Final Office Action merely concludes, without reference to any evidence or support in the applied art of record or any reason that would have prompted a person of ordinary skill in the relevant field, to combine the elements as embodied by the disclosure and claims.”
Remarks, p. 6
The examiner respectfully traverses as follows:
Applicant has not pointed to any specific error in the Office action nor the in the cited prior art how the cited prior art would not meet the claimed invention.  
prima facie case of obviousness over Schilke in view of Pabla and Mathew in view of Pabla. Specifically, the rejection provides rationale how it would be obvious to one of ordinary skill in the art to combine the teaching of Schilke and Pabla and Mathew in view of Pabla to produce the claimed invention, where the Schilke, Mathew and Pabla are analogous art, and Pabla provides proper motivation to combine.  Therefore, it is the examiner’s position that Schilke in view of Pabla and Mathew in view of Pabla meet the present claims.

Applicant further argues:
“The Examiner’s alleged rationale for the combinations set forth in the Final Office Action proposes beneficial characteristics in an abradable seal (Final Office Action, page 16, line 7). However, Applicants respectfully and strenuously submit that this rationale and statement are self-serving and without support as needed and required to establish a prima facie case of obviousness. Additionally, Applicants respectfully submit that Schilke, Pabla, and Mathew do not teach, suggest, or disclose any relationship of the abradable honeycomb structure, as embodied by the disclosure, and an ‘abradable seal.’ Applicants respectfully submit that since the Final Office Action does not establish a proper case of obviousness, the rejections under 35 USC §103 must be withdrawn. Further, allowance of the claims is respectfully solicited.”
Remarks, p. 7
The examiner respectfully traverses as follows:
It is noted, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 embodied by the disclosure, and an ‘abradable seal’, Applicant has not pointed to which specific claimed feature(s) that the references fail to show certain features of Applicant’s invention, it is the examiner’s position that the cited prior art teaches the claimed invention, as set forth in the Office Action mailed 03/25/2021.

/MARY I OMORI/Examiner, Art Unit 1784